IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of J.S.,               )         No. 80989-0-I
                                                       )
 STATE OF WASHINGTON,                                  )         DIVISION ONE
                                                       )
                         Respondent,                   )         UNPUBLISHED OPINION
                                                       )
                 v.                                    )
                                                       )
 J.S.,                                                 )
                                                       )
                         Appellant.                    )
                                                       )

         HAZELRIGG, J. — J.S. appeals a 14-day involuntary commitment order. He

argues the evidence was insufficient to support the court’s findings that he

presented a risk of harm to others and was gravely disabled. J.S. also contends

he did not receive notice of the allegations against him for commitment. We

disagree and affirm.


                                             FACTS

         J.S. has been diagnosed with schizophrenia. He visited several hospitals

in early December 2019, complaining “I was given meds that messed with my head

[and] I feel like I’m going to snap.” During these hospitalizations J.S. appeared

agitated, yelled at staff, reported “hearing voices,” and stated he had not eaten in

days and could not remember the last time he slept.




  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 80989-0-I/2


        J.S.’s mother, Tracy,1 resided in St. Louis, Missouri at the time and spoke

to J.S. three to four times a week on the phone. On December 22, Tracy arrived

in Seattle for the purpose of taking J.S. back to St. Louis, but J.S. was hospitalized

for psychiatric treatment at the time. After J.S. was released from the facility on

December 24, Tracy transported him to a relative’s house and stayed with him “the

whole time” thereafter.

        According to Tracy, when J.S. is doing well he is calm, quiet, uses logic and

complete sentences, takes care of his personal hygiene, sleeps well, and eats.

Despite his release from treatment, Tracy felt J.S. “still needed medication”

because he had mood swings that resulted in angry outbursts and said “stuff like

the beds [are] watching him.”

        On December 26, Tracy saw J.S. become aggressive and nearly get into a

fight with his brother and uncle. Two days later, Tracy took J.S. to St. Francis

Hospital, where he was quickly discharged. When Tracy retrieved J.S. in her car,

J.S. was angry and demanded she take him to a dispensary. Tracy refused J.S.’s

instruction as it was nearly midnight and J.S.’s behavior escalated. At that point

J.S. began “bamming” and “banging” on the dashboard, angrily saying “take me

where I want to go,” and threatened to jump out of the car. Alone in the car with

J.S., Tracy “felt threatened” by his escalating behavior and inability to control “his

temper.” J.S. then exited the car while it was still moving and Tracy pulled over to

call for help.




        1We refer to J.S.’s mother by first name only to protect his privacy interests and mean no
disrespect by doing so.


                                              -2-
No. 80989-0-I/3


       Mary Tetrault, a designated crisis responder, listened to Tracy’s concerns

about J.S. and why she felt hospitalization was necessary for J.S.’s safety and

stability. Tetrault then prepared a declaration memorializing Tracy’s statements

during the conversation.

       On December 30, 2019, Kent Police Officer V.M. Alatorre responded to a

domestic dispute call involving J.S. threatening family members with a knife. Tracy

informed the officer that J.S. had “a history of schizophrenia but does not take his

medications,” J.S.’s behavior had become “increasingly aggressive” over several

days, and J.S. had made “threats to harm others and destroy the world.” Alatorre

transported J.S. to Valley Medical Center for a mental health evaluation and

completed a police department involuntary commitment form.

       Charlotte Jones, an emergency room crisis counselor at Valley Medical

Center, prepared a declaration summarizing her encounter with J.S. that day.

Jones noted that J.S. “is schizophrenic and has not been taking his meds,” heard

J.S. make “threats such as, ‘I’m going to hurt yawl; I’m done playing; we can do

this the easy way or the hard way,’” and received the following response when she

asked why J.S. was not taking his medication: “I am not going to take medication

for the rest of my life like my dad.”

       Grace Mussa, another designated crisis responder, also evaluated J.S. at

Valley Medical Center.      After reviewing the police report, Jones’ declaration,

speaking with Tracy, and meeting with J.S., Mussa concluded that as a result of a

mental disorder J.S. “is at imminent risk of harm and is gravely disabled.” Mussa

then completed a detailed petition for initial detention providing for J.S.’s 72-hour




                                        -3-
No. 80989-0-I/4


evaluation and treatment at an available facility. Mussa supported this petition with

the declarations of Jones, Tetrault, and the police report.

       The next day, J.S. was admitted to Cascade Behavioral Health for

treatment. Immediately, practitioners at Cascade Behavioral Health filed a petition

for 14 days of involuntary treatment, along with the petition for initial detention.

The 14-day petition alleged that J.S. presented a likelihood of serious harm to

himself, to others, and was gravely disabled, based on the following allegations:

       The respondent [J.S.] suffers from a mental, cognitive, or organic
       disorder as evidenced by paranoia, delusions, agitation, aggression,
       poor impulse control, and impaired insight and judgment. Prior to
       hospitalization, on 12/30/19, the respondent was brought to the
       [emergency department (ED)] by Kent police after his mother
       [reported he] made threats to harm others and destroy the world. His
       mother also informed the [designated crisis responder (DCR)] that the
       respondent has been increasingly agitated, escalated, violent,
       laughing in appropriately, [sic] trying to fight people, and acting oddly.
       She also reported that he is not taking his medication as prescribed.
       In the ED, the respondent spoke in a word salad manner, was
       pressured, disorganized, agitated, pacing, and making vague threats
       such as “I’m going to hurt y’all.” He refused medications and stated
       “I’m not going to take medications for the rest of my life like my dad”
       and refused voluntary hospitalization. He was slamming his bed,
       hitting his head on the wall, and required 4 point restraints and IM [2]
       Zyprexa and Ativan due to his behaviors. It is also noted that the
       respondent eloped from St. Francis ED on 12/29/19 and Kent PD
       quickly located him.

       On January 2, 2020, the court held a probable cause hearing. The State

called Tracy, Dr. Bethany O’Neill (a records custodian for Valley Medical Center),

and Clair Coetzer (a licensed clinical social worker at Cascade Behavioral Health)

to testify in support of the petition. J.S. testified in opposition the petition and asked

to be released. The court found J.S. presents a likelihood of serious harm to others



       2   Intramascular.


                                          -4-
No. 80989-0-I/5


and is gravely disabled as a result of a mental disorder. The court also determined

less restrictive treatment was not in the best interests of J.S. or others, and ordered

J.S. be detained at Cascade Behavioral Health for a period not to exceed 14 days.

The court also denied J.S.’s subsequent motion for reconsideration. J.S. appeals

only the order of commitment.3


                                          ANALYSIS

        J.S. asks us to vacate the order of commitment on two grounds. First, he

argues there was insufficient evidence that he posed a likelihood of serious harm

to others and was gravely disabled. Second, he contends the petition did not

provide notice of the majority of allegations on which the court relied for its ruling.


I.      Sufficiency of Evidence

        A court may order a person held for up to 14 days of involuntary treatment

when the State demonstrates by a preponderance of the evidence that the person

“presents a likelihood of serious harm, or is gravely disabled” as a result of a

“mental disorder.”4 Former RCW 71.05.240(3)(a) (2019); In re Det. of W.C.C., 193

Wn. App. 783, 785–86, 372 P.3d 179 (2016).

        We review the trial court’s decision in an involuntary commitment

proceeding to determine whether substantial evidence supports the findings of fact

and whether those findings in turn support the court’s conclusions of law. In re




       3 J.S.’s 14-day commitment has expired. We reach the merits of this appeal, however,

because civil commitment orders under chapter 71.05 RCW have collateral consequences in
subsequent petitions and hearings. In re Det. of M.K., 168 Wn. App. 621, 626, 279 P.3d 897 (2012).
       4 A “mental disorder” is an organic, mental, or emotional impairment that “has substantial

adverse effects on a person’s cognitive or volitional functions.” Former RCW 71.05.020(37) (2019).


                                              -5-
No. 80989-0-I/6


Det. of LaBelle, 107 Wn.2d 196, 209, 728 P.2d 138 (1986). Substantial evidence

is the quantum of evidence sufficient to persuade a rational fair-minded person the

premise is true. In re Det. of A.S., 91 Wn. App. 146, 162, 955 P.2d 836 (1998).

“The party challenging a finding of fact bears the burden of demonstrating the

finding is not supported by substantial evidence.” Id. (citing Nordstrom Credit, Inc.

v. Dep’t of Revenue, 120 Wn.2d 935, 939–40, 845 P.2d 1331 (1993)).

       We defer “to the trier of fact on the persuasiveness of the evidence, witness

credibility, and conflicting testimony.” In re Vulnerable Adult Petition for Knight,

178 Wn. App. 929, 937, 317 P.3d 1068 (2014) (citing Morse v. Antonellis, 149

Wn.2d 572, 574, 70 P.3d 125 (2003); Burnside v. Simpson Paper Co., 123 Wn.2d

93, 108, 864 P.2d 937 (1994)).


       A.     Likelihood of Serious Harm to Others

       J.S. argues the State failed to present substantial evidence he was a

serious threat to hospital staff or to his mother. We disagree in part.

       A “[l]ikelihood of serious harm” means “[a] substantial risk” of physical harm

to self, others, or property of others. RCW 71.05.020(35)(a). For a finding of

substantial risk of harm to others, the State must demonstrate “behavior which has

caused such harm or which places another person or persons in reasonable fear

of sustaining such harm.” RCW 71.05.020(35)(a)(ii).

       Here, the trial court initially found that J.S. suffers from schizophrenia. J.S.

does not assign error to this finding and does not otherwise challenge the evidence

supporting it. Thus, this finding becomes a verity on appeal. W.C.C., 193 Wn.




                                         -6-
No. 80989-0-I/7


App. at 793 n. 5 (citing State v. Gibson, 152 Wn. App. 945, 951, 219 P.3d 964

(2009)). Next, the trial court found that,

        as a result of his mental impairment, the respondent [J.S.] was [sic] a
        likelihood of serious harm to others based on evidence of the
        respondent’s mother’s fear when the respondent was in her car,
        yelling and banging on her dashboard, as well as evidence in the
        hospital of the respondent attempting to punch a nurse, requiring a
        staff response of over ten people to restrain the respondent, an
        incident that included the police being called, and repeated examples
        in the hospital of the respondent indicating he would fight those
        around him. The Court found the testimony of [Tracy], the
        respondent’s mother, credible when she described feeling threatened
        in her car and inferred from evidence of police and staff response to
        the respondent’s agitation in the hospital as indicating staff’s fear due
        to the respondent’s behavior.

        While J.S. is correct that there is nothing in the record to show that the

hospital staff “feared” for their own safety, which means the State failed to carry its

burden to support as to the hospital staff,5 the findings as to the mother’s fear are

supported by substantial evidence. Tracy testified she “felt threatened” when J.S.

was banging on the dashboard of her car and the court determined her testimony

was credible.

        This evidence supports the finding that J.S. had placed his mother in

reasonable fear of serious physical harm. Accordingly, the findings of fact support

the trial court’s conclusion that J.S. presented a likelihood of serious harm to

others. There was no error.




        5 None of the hospital staff testified or submitted declarations articulating such fears. In the
absence of evidence that the individual to whom the behavior was directed was “personally in fear
that he or she would be harmed in the manner threatened,” as in this case, we have held that the
State did not establish a “likelihood of serious harm” to others. In re Det. of D.V., 200 Wn. App. 904,
907–08, 403 P.3d 941 (2017).


                                                 -7-
No. 80989-0-I/8


        B.       Gravely Disabled

        J.S. next contends substantial evidence does not support the finding that

he was gravely disabled, because the State failed to present recent proof of

deterioration of his routine functioning and the court made no finding that he would

not receive essential care if released. We disagree.

        A person is “[g]ravely disabled” as a result of a mental disorder, under RCW

71.05.020(23)(b), when he or she “manifests severe deterioration in routine

functioning evidenced by repeated and escalating loss of cognitive or volitional

control over his or her actions and is not receiving such care as is essential for his

or her health or safety.” To meet its burden of establishing an individual is “gravely

disabled” under subsection (b), the State’s “evidence must include recent proof of

significant loss of cognitive or volitional control.” LaBelle, 107 Wn.2d at 208. The

State’s evidence must also “reveal a factual basis for concluding that the individual

is not receiving or would not receive, if released, such care as is essential for his

or her health or safety.” Id.

        Here, after orally noting that J.S. “indicated that he is unlikely to take

medications . . . if released,” the trial court found him “gravely disabled under prong

(b)” as he “manifested a severe deterioration in his routine functioning evidenced

by repeated and escalating loss of cognitive and volitional control over his actions

and that he was not receiving such care as was essential for his health and

safety.”6    The court also found J.S. was unlikely to follow an order to take



        6 “An appellate court may consider a trial court’s oral decision so long as it is not
inconsistent with the trial court’s written findings and conclusions.” State v. Kull, 155 Wn.2d 80, 88,
118 P.3d 307 (2005) (citing State v. Bryant, 78 Wn. App. 805, 812–13, 901 P.2d 1046 (1995)). We


                                                -8-
No. 80989-0-I/9


medication “based on his own admissions as to his need for medication.” Because

the record demonstrates that the court concluded J.S. would not receive essential

care in the form of medication if released, we reject his argument as to a lack of a

specific finding on that issue.

        The record also demonstrates that Tracy had an adequate basis to discuss

the changes she observed in J.S. over the course of December 2019. Tracy

testified to talking with J.S. about “three or four times a week over the phone”

before coming to Seattle in December 2019 and spoke about being with J.S. “the

whole time” after her arrival. The court found J.S.’s condition had “deteriorated

based on his mother’s testimony that, when he is well, [he] is quiet, logical, able to

speak in complete sentences, not aggressive or hostile, and sleeps well,” which

“stood in contrast to his presentation leading up to hospitalization, including mood

swings, issues sleeping, paranoia, and aggression.” We find that the court had

recent evidence of J.S.’s deterioration to support its findings that he was gravely

disabled.


II.     Adequacy of Notice

        J.S. claims the petition for 14-day commitment did not state all of the factual

allegations the trial court relied upon for its ruling and, consequently, he received

insufficient notice of the proceedings. Again, we disagree.

        Involuntary commitment is a “massive curtailment of liberty” that requires

due process protections and notice requirements be strictly construed. Humphrey



determine no inconsistency exists between the trial court’s oral ruling and written order here. So,
we consider the oral ruling in our analysis.


                                               -9-
No. 80989-0-I/10


v. Cady, 405 U.S. 504, 509, 92 S. Ct. 1048, 31 L. Ed. 2d 394 (1972); In re Det. of

Cross, 99 Wn.2d 373, 382, 662 P.2d 828 (1983). A copy of the petition for 14-day

commitment must be “served on the detained person . . . prior to the probable

cause hearing.” Former RCW 71.05.230(5) (2019). The petition must “state facts

that support the finding that such person” presents a likelihood of serious harm or

is gravely disabled as a result of a mental disorder. Id. at (4)(b). Notice is adequate

when a petition indicates the issues the State will address at the hearing. Cross,

99 Wn.2d at 382 (the general purpose of providing notice is to “apprise the affected

individual of, and permit adequate preparation for, an impending hearing”).

        J.S. argues the “court’s factual findings relied almost entirely on the new

allegations offered at trial but not raised in the [14-day commitment] petition.”7

However, a comparison of the petition and the court’s order of commitment reveals

adequate notice was provided here.

        The petition set forth the symptoms of J.S.’s schizophrenia diagnosis,

summarized the events leading up to J.S.’s detention at Valley Medical Center,

spoke of J.S.’s increasingly angry and threatening behavior, and reported that J.S.

had refused medications stating: “I’m not going to take medications for the rest of

my life like my dad.” Similarly, the court’s order of commitment relied on evidence

of (1) a schizophrenia diagnosis, (2) J.S.’s mother feeling threatened by his actions


        7  Specifically, J.S. claims the State presented evidence of “factual allegations not raised in
the petition,” including,
         [T]estimony related to (1) the incident in J.S.’s mother’s car where J.S. banged on
         the dashboard and demanded to be taken to the dispensary, (2) J.S.’s prior
         emergency room visits at Valley Medical Center on December 5–7 and December
         18–19[,] (3) police being called to assist staff at Valley Medical Center with
         restraining and medicating J.S. on December 30, and (4) J.S.’s behavior at
         Cascade after the 14-day petition was filled, including that he attempted to punch
         another nurse and threatened to fight other patients.


                                                - 10 -
No. 80989-0-I/11


in her car, and (3) J.S.’s refusal to take medications as prescribed. The court’s

order did not rely on the other items of which J.S. now complains. The notice

complied with due process.

      Affirmed.




WE CONCUR:




                                     - 11 -